Case 0:20-cv-62464-RAR Document 9 Entered on FLSD Docket 12/04/2020 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-CIV-62464-RAR

 EDWIN DAVID CRUZ,

        Plaintiff,

 v.

 DOC B’S RESTAURANT 004, LLC,

       Defendant.
 _______________________________/

                                 ORDER REMANDING CASE

        THIS CAUSE comes before the Court upon the Defendant’s Unopposed Motion to

 Remand [ECF No. 8] (“Motion”), filed on December 4, 2020. On December 2, 2020, Defendant

 removed this matter to federal court based on Plaintiff’s Fair Labor Standards Act (FLSA)

 allegations. The Motion indicates that following removal, Plaintiff filed an amended complaint in

 state court removing his FLSA claim and leaving only state law claims. Accordingly, it is hereby

        ORDERED AND ADJUDGED that this action is REMANDED to the Seventeenth

 Judicial Circuit in and for Broward County, Florida. The Clerk is instructed to CLOSE this case.

 Any pending motions are DENIED AS MOOT.

        DONE AND ORDERED in Fort Lauderdale, Florida on this 4th day of December, 2020.




                                                        _________________________________
                                                        RODOLFO A. RUIZ II
                                                        UNITED STATES DISTRICT JUDGE
